DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 5/15/22, wherein:
Claims 1-3, 5-10, 12-16, 18-20 are currently pending;
Claims 1-3, 8-10, 15-16 have been amended;
Claims 4, 11, and 17 have been cancelled;
Claims 1, 8, and 15 overcome the  prior art of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 12-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 1 recites in step 4 “response to the detected delay”, there is insufficient antecedent and basis for this limitation in the claim.  Noted that step 1 recites “detecting… a parking of a transport at an event…..”, step 3 recites “ querying…the device of the transport occupant to identify a modification causing a delay….”.   In the other words, there no indication of detecting delay from previous steps.
2) Claim 1 recites in step 4 “the original parking location”, it is not clear whether “the original parking location” is the same as “a parking of a transport” recited in step 1 or it is different.  If it is different, then there is insufficient antecedent and basis for “the original parking location” in the claim.
3) Claim 1 in step 2 recites a feature “a transport pick up location”, step 3 indicates about a modification causing a delay of the pickup time (but not mention about pickup location).  Step 4 recites “a final pickup location based on a modified pickup location”.  It is not clear how “a transport pickup location” (step 2), a modified pickup location are related to a final pickup location recited in step 4?  Are they the same or different? 
4) Claims 8 and 15 are rejected for the same reasons sets forth claim 1 above. 
Response to Arguments
Applicant’s arguments with respect to the 101 and 103 rejections have been fully considered and are persuasive based on the amended language.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection with respect to the 112(b) is introduced based on Applicant’s amended language.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasui et al (US 2020/0104964); Goldberg et al (US 2018/0267541); Dyer et al (US 10535271).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664